UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4067



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TONYA RYANS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-02-1253)


Submitted:   June 15, 2005                 Decided:   July 13, 2005


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew D. Grimes, ANDREW D. GRIMES, P.A., North Charleston, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Rhett Dehart, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Tonya Ryans appeals her sixteen month sentence, imposed

after she pleaded guilty to one count of student loan fraud in

violation of 20 U.S.C. § 1097(a) (2000).

             Ryans   argues   the    district   court   violated     her   Sixth

Amendment right to a jury trial when it applied a two level

enhancement to her base offense level for obstruction of justice

pursuant to U.S. Sentencing Guidelines Manual § 3C1.1 (2003).                 See

United States v. Booker, 125 S. Ct. 738 (2005).

             In Booker, the Supreme Court concluded that sentence

enhancements based on facts found by the court alone and not by the

jury violated the Sixth Amendment’s imperative that “any fact

(other than a prior conviction) which is necessary to support a

sentence exceeding the maximum authorized by the facts established

by a plea of guilty or a jury verdict must be admitted by the

defendant or proved to a jury beyond a reasonable doubt.”                  Id. at

756 (citing Apprendi v. New Jersey, 530 U.S. 466, 490 (2000)).                The

Court severed and excised two provisions of the Sentencing Reform

Act: 18 U.S.C. § 3553(b)(1) (2000), requiring sentencing courts to

impose   a   sentence   within      the   guideline   range,   and   18    U.S.C.

§ 3742(e) (2000), setting forth standards of review on appeal. The

Court held the remainder of the guidelines remain as advisory,

requiring a sentencing court to consider applicable guidelines




                                      - 2 -
ranges, but allowing the court to “tailor the sentence in light of

other statutory concerns . . . .”        Id. at 757.

            Section 3C1.1 directs a sentencing court to increase a

defendant’s offense level by two levels if the defendant “willfully

obstructed or impeded . . . the administration of justice during

the course of the investigation, prosecution, or sentencing of the

instant offense of conviction, and the obstructive conduct related

to the defendant’s offense of conviction and any relevant conduct.”

United States v. Hudson, 272 F.3d 260, 263 (4th Cir. 2001) (citing

USSG § 3C1.1 (subdividing letters and numbers omitted)).                   The

Application Notes for § 3C1.1 explain that “willfully failing to

appear, as ordered, for a judicial proceeding” amounts to the type

of conduct for which the enhancement applies.            See USSG § 3C1.1,

cmt.   n.   4(e)).     We   conclude   that   because   Ryans   admitted    at

sentencing that she intentionally ignored the district court’s

correspondence notifying her about her sentencing hearing, her

Sixth Amendment right to a jury trial was not violated.

            We also conclude that Ryans has failed to establish that

her sentence under a mandatory sentencing scheme constituted plain

error affecting her substantial rights.            See United States v.

White, 405 F.3d 208, 223 (4th Cir. 2005) (holding that defendants

must demonstrate actual prejudice).

            Accordingly, we affirm Ryans’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal


                                   - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -